NUMBER 13-16-00490-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

FILIBERTO RAMON II A/K/A
FILIBERTO RAMON,                                                                Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 197th District Court
                         of Cameron County, Texas.


                          MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Contreras and Benavides
             Memorandum Opinion by Justice Contreras
       Appellant Filiberto Ramon II a/k/a Filiberto Ramon was convicted of robbery, a

second-degree felony. See TEX. PENAL CODE ANN. § 29.02(a)(2) (West, Westlaw through

2017 1st C.S.). Because Ramon stipulated that he had previously been finally convicted

of a felony other than a state jail felony, the offense was enhanced to a first-degree felony,
and the jury sentenced him to twelve years’ imprisonment. See id. § 12.42(b) (West,

Westlaw through 2017 1st C.S.). Ramon’s appointed appellate counsel has filed a brief

stating that there are no arguable grounds for appeal. See Anders v. California, 386 U.S.
738 (1967). We affirm as modified.

                                           I. ANDERS BRIEF

         In his brief, Ramon’s counsel states that he has diligently reviewed the entire

record and “has concluded that any further proceedings on behalf of the defendant would

be wholly frivolous and without arguable merit.” See id.; High v. State, 573 S.W.2d 807,

813 (Tex. Crim. App. [Panel Op.] 1978). Counsel’s brief meets the requirements of

Anders as it presents a thorough, professional evaluation showing why there are no

arguable grounds for advancing an appeal. See In re Schulman, 252 S.W.3d 403, 407

n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief need not

specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en

banc).

         In compliance with Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014),

counsel has carefully discussed why, under controlling authority, there is no reversible

error in the trial court’s judgment. Counsel has informed this Court that he has (1) notified

Ramon that he has filed an Anders brief and a motion to withdraw; (2) provided Ramon

with copies of both pleadings, (3) informed Ramon of his right to file a pro se response,1



         1The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the

                                                    2
to review the record preparatory to filing that response, and to seek review if we conclude

that the appeal is frivolous; and (4) supplied Ramon with a form motion for pro se access

to the appellate record. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20. More

than an adequate time has passed, and Ramon has filed neither a motion for pro se

access to the record nor a pro se response.

                                     II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the record and counsel’s brief, and we have found

no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.

2005) (“Due to the nature of Anders briefs, by indicating in the opinion it considered the

issues raised in the brief and reviewed the record for reversible error but found none, the

court of appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”);

Stafford, 813 S.W.2d at 509.

                                    III. MOTION TO WITHDRAW

       In accordance with Anders, Ramon’s appellate counsel has filed a motion to

withdraw. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408

n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.)

(“If an attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant the motion to withdraw.


case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008).


                                                  3
        We order counsel to send a copy of the opinion and judgment to Ramon, and to

advise him of his right to file a petition for discretionary review, within five days of the date

of this opinion.2 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412

n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                             IV. CONCLUSION

        We note that the final judgment of conviction in this case states appellant’s name

as “Filiberto Ramon III A/K/A Filiberto Ramon” in the style of the case. However, the

record clearly shows that appellant’s name is actually “Filiberto Ramon II A/K/A Filiberto

Ramon.” Accordingly, we modify the judgment to reflect the correct name. See TEX. R.

APP. P. 43.2(b); Banks v. State, 708 S.W.2d 460, 461 (Tex. Crim. App. 1986) (holding

that when an appellate court has the necessary data and evidence before it for

modification, the judgment may be modified on appeal).

        The judgment of the trial court is affirmed as modified herein.


                                                                    DORI CONTRERAS
                                                                    Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of January, 2018.




        2 No substitute counsel will be appointed. Should Ramon wish to seek further review by the Texas
Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file
a pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the date of either this opinion or the last timely motion for rehearing that was overruled by this
Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the
Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3(a), and must comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                       4